Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered June 3, 1976, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and the facts, and indictment dismissed. The guilt of the defendant was not established beyond a reasonable doubt. We note that a police officer testified that the person with whom he had the transaction which resulted in the indictment was 5 feet tall. Defendant testified that he was 5 feet and 8 inches tall. We also note that the crime is alleged to have been committed on December 18, 1973. The defendant was not arrested on the charge until May 16, 1975. No explanation appears in the record for this lapse of time. Martuscello, J. P., Shapiro and O’Connor, JJ., concur; Latham, J., dissents and votes to affirm the judgment.